Exhibit Bylaws of 211/08 TABLE OF CONTENTS TO BYLAWS Page No. OFFICES 1 1.01 Registered Office 1 1.02 Other Offices 1 MEETINGS OF STOCKHOLDERS 1 2.01 Place of Meetings 1 2.02 Annual Meetings 1 2.03 Notice of Annual Meeting 12 2.04 Stockholders List 12 2.05 Notice of Special Meeting 2 2.06 Quorum 2 2.07 Voting Rights 23 2.08 Notice of Stockholder Nominees 2 2.08 Nominations for Director 3 2.09 Notice of Stockholder Business at Meetings of Stockholders 36 DIRECTORS 48 3.01 Authority of Directors 48 3.02 Qualifications 48 3.03 Place of Meetings 48 3.04 Annual Meetings 49 3.05 Regular Meetings 59 3.06 Special Meetings 59 3.07 Quorum 59 3.08 Participation of Directors by Conference Telephone 59 3.09 Written Action of Directors 59 3.10 Committees 59 3.11 Reports of Committees 610 3.12 Compensation of Directors 610 3.13 Chairman of the Board 610 3.14 Lead Director 610 NOTICES 611 4.01 Notices 611 4.02 Waiver 711 OFFICERS 711 5.01 Election, Qualifications 711 5.02 Additional Officers 711 5.03 Salaries 711 5.04 Term 711 5.05 Chief Executive Officer 711 5.06 The President 712 5.07 The Vice Presidents 812 5.08 The Secretary and Assistant Secretaries 812 5.09 Treasurer and Assistant Treasurers 812 5.10 General Counsel 913 5.11 Authority and Duties 913 5.12 Execution of Instruments 913 5.13 Execution of Proxies 913 CERTIFICATES OF STOCK 1014 6.01 Certificates 1014 6.02 Signatures 1014 6.03 Special Designation on Certificates 1014 6.04 Lost Certificates 1014 6.05 Transfers of Stock 1015 6.06 Record Date 1115 6.07 Registered Stockholders 1115 GENERAL PROVISIONS 1115 7.01 Dividends 1115 7.02 Checks 1115 7.03 Fiscalyear Year 1115 7.04 Seal 1115 7.05 Inspection of Books and Records 1116 7.06 Amendments 1216 7.07 Indemnification of Officers, Directors, Employees and Agents; Insurance 1216 7.08 Severability 18 BYLAWS OF MDU RESOURCES GROUP, INC. OFFICES 1.01Registered Office.The registered office shall be in the City of Wilmington, County of New Castle, State of Delaware. 1.02Other Offices.The Corporation may also have offices at such other places, both within and without the State of Delaware, as the Board of Directors may from time to time determine or the business of the Corporation may require. MEETINGS OF STOCKHOLDERS 2.01Place of Meetings.All meetings of the stockholders for the election of Directors shall be held in the City of Bismarck, State of North Dakota, at such place as may be fixed from time to time by the Board of Directors, or at such other place, either within or without the State of Delaware, as shall be designated from time to time by the Board of Directors, or, in the sole discretion of the Board of Directors, by means of remote communication as authorized by the laws of Delaware, as shall be stated in the notice of the meeting.Meetings of stockholders for any other purpose may be held at such time and place, within or without the State of Delaware, or, in the sole discretion of the Board of Directors, by means of remote communication as authorized by the laws of Delaware as shall be stated in the notice of the meeting or in a duly executed waiver of notice thereof. 2.02Annual Meetings.Annual meetings of stockholders, commencing with the year 1973, shall be held on the fourth Tuesday of April in each year, if not a legal holiday, and if a legal holiday, then on the next secular day following, at 11:00 A.M., or at such other date and time as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting, at which they shall elect by a plurality vote,a Board of Directors and transact such other business as may properly be brought before the meeting.The election of directors shall be by written ballot including, if authorized by the Board of Directors, by ballot submitted by electronic transmission in compliance with the laws of Delaware, a Board of Directors, and transact such other business as may properly be brought before the meeting Except as otherwise provided in the Certificate of Incorporation or these Bylaws, each director shall be elected by the vote of the majority of the votes cast with respect to the director at any meeting for the election of directors at which a quorum is present, provided that if, as of the day next preceding the date the Corporation first gives its notice of meeting for such meeting of stockholders, the number of nominees (including any nominees stockholders have proposed to nominate by giving notice pursuant to Section 2.08 hereof) exceeds the number of directors to be elected, the directors shall be elected by a plurality of the votes of the shares present in person or represented by proxy at any such meeting and entitled to vote on the election of directors.For purposes of this
